DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or render obvious a physical munitions interface that mechanically and electrically connects the 1-to-N munitions adapter to a plurality of munitions of a second type, wherein each of the munitions of the second type have a second size, and wherein the munitions of the second type are glide weapons without rocket power, as in the amended independent claim 1.
Regarding independent claim 11, the prior art of record fails to disclose or render obvious a method including selectively controlling the release of multiple ones of a plurality of munitions of the second type that are carried by the 1-to-N munitions adapter while the airborne platform is in flight in response to signals received from the single munition launcher, wherein each of the munitions of the second type have a second size, and wherein the munitions of the second type are glide weapons without rocket power, as in the amended independent claim 11.
Regarding independent claim 20, the prior art of record fails to disclose or render obvious a computer program product having instructions that cause processing circuitry to selectively control the release of multiple ones of a plurality of munitions of the second type that are carried by the 1-to-N munitions adapter while the airborne platform is in flight in response to signals received from the single munition launcher, wherein each of the munitions of the second type have a second size, and wherein the munitions of the second type are glide weapons without rocket power, as in the amended independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641